Citation Nr: 1752540	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss.  

2.  Entitlement to an initial disability rating in excess of 50 percent for migraine headaches.  

3.  Entitlement to an effective date earlier than November 9, 2010, for the grant of a 20 percent disability rating for bilateral hearing loss.  

4.  Entitlement to service connection for residuals of a head injury other than headaches.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011, June 2013, and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing the Veteran waived Agency of Original Jurisdiction (AOJ) review of evidence added to the file since the most recent statement of the case and supplemental statement of the case.  

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During his May 2017 hearing, prior to the promulgation of a decision on appeal, the Veteran withdrew from appeal the claims for entitlement to an initial disability rating in excess of 50 percent for migraine headaches and for entitlement to an effective date earlier than November 9, 2010, for the grant of a 20 percent disability rating for bilateral hearing loss.  

2.  Prior to February 22, 2017, the most probative evidence indicates that the Veteran's hearing loss was manifested by no worse than Level IV hearing loss in the left ear and Level VII hearing loss in the right ear.

3.  On and after February 22, 2017, the most probative evidence indicates that the Veteran's hearing loss was manifested by no worse than Level VII hearing loss bilaterally.  

4.  The probative, competent evidence does not demonstrate that the Veteran suffers from residuals of a head injury, other than headaches. 

5.  The Veteran did not incur a left knee injury during service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the issues of entitlement to an initial disability rating in excess of 50 percent for migraine headaches and for entitlement to an effective date earlier than November 9, 2010, for the grant of a 20 percent disability rating for bilateral hearing loss have been met.   38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


2.  The criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met prior to February 22, 2017.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for a disability rating of 40 percent, but no higher, for bilateral hearing loss have been met from February 22, 2017.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

4.  The criteria for service connection for residuals of a head injury other than headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawal

At his May 2017 hearing, the Veteran indicated that he wished to withdraw his claims for entitlement to an initial disability rating in excess of 50 percent for migraine headaches and for entitlement to an effective date earlier than November 9, 2010, for the grant of a 20 percent disability rating for bilateral hearing loss.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.  The use of Table VIA is also appropriate when an examiner certifies that use of a speech discrimination test is not appropriate.  38 C.F.R. § 4.85.

After review of the evidence of record, the Board finds that a 40 percent disability rating is warranted from February 22, 2017, but that an increased disability rating is not warranted prior to that date. 

The Veteran first underwent VA examination in connection with his claim in March 2011.  The Veteran's middle ear function was noted to be normal, as were the external auditory canals, light reflex, and landmarks.  Testing showed puretone thresholds of 15, 60, 100, and 85 decibels in the left ear, and 15, 70, 105, and 85 decibels in the right ear at the specified frequencies, resulting in average puretone thresholds, when rounded to the nearest whole number, of 65 decibels in the left ear and 69 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 80 percent in the left ear and 70 percent in the right ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the left ear.  With respect to the right ear, as the puretone threshold at 1000 Hertz was less than 30 and the threshold at 2000 Hertz was 70 or more, it is appropriate to consider both Table VI and Table VIA; Table VI yields a finding of Level VI hearing loss and Table VIA yields a finding of Level V hearing loss which is elevated to level VI.  38 C.F.R. § 4.86(b).  Where hearing loss is at Level VI in the poorer ear and Level IV in the better ear, a 20 percent rating is warranted under Table VII.  The examiner opined that the Veteran's hearing loss would not impede his ability to work in a gainful employment setting.

The Veteran most recently underwent VA examination in connection with his claim in February 2017.  Testing showed puretone thresholds of 15, 70, 95, and 100 decibels in the left ear, and 20, 70, 105, and 95 decibels in the right ear at the specified frequencies, resulting in average puretone thresholds, when rounded to the nearest whole number, of 70 decibels in the left ear and 73 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 76 percent bilaterally.  As both ears demonstrated puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, consideration under both Table VI and Table VIA is appropriate.  With respect to the left ear, Table VI yields a finding of Level IV hearing loss, while Table VIA yields a higher finding of Level VI hearing loss.  Elevating the numeral to the next Level pursuant to 38 C.F.R. § 4.86(b), the left ear demonstrates a Level VII hearing loss.  With respect to the right ear, Table VI yields a finding of Level IV hearing loss, while Table VIA yields a higher finding of Level VI hearing loss.  Elevating the numeral to the next Level pursuant to 38 C.F.R. § 4.86(b), the right ear demonstrates a Level VII hearing loss.  Where hearing loss is at a Level VII bilaterally, a 40 percent rating is warranted under Table VII.  The examiner noted the Veteran's complaints of having great difficulty understanding speech, especially in noisy environments, and difficulty using the phone and watching television.  Furthermore, the examiner opined that the Veteran's symptoms would not affect his reliability or productivity, but may affect his ability to follow instructions or interact with coworkers and supervisors.  

The Veteran and his wife have both provided competent lay statements that his hearing loss affects his ability to understand conversation or to hear other important sounds, including fire alarms.  

Upon review, the Board finds that a disability rating of 40 percent, but no higher, is warranted from February 22, 2017, the date of the most recent VA examination which demonstrates a higher level of impairment.  The Board cannot find, however, that a rating in excess of 20 percent is warranted prior to that date, or that a rating in excess of 40 percent is warranted from that date.  

The Board acknowledges that the Veteran wears hearing aids and sympathizes with his complaints regarding the functional impact of his hearing loss on his daily life, including difficulty understanding conversation and asking people to repeat themselves.  The Board notes, however, that the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  The Board finds the VA examinations, in particular, highly probative, and notes that they were conducted in accordance with 38 C.F.R. § 4.85(a).  Moreover, the VA examiners addressed the functional effects of the Veteran's hearing loss on his daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The Board notes that the Veteran's wife mentioned his inability to tolerate heights during the May 2017 hearing; however, there is no indication that this comment was intended as an allegation that the Veteran's hearing loss disability results in some impairment other than hearing loss.  In that regard, there is no evidence in the record to confirm this suggestion, and the Veteran's middle ear function has been noted to be normal.  Accordingly, in this case, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The United States Court of Appeals for Veterans Claims (Court) has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment and are not exceptional or unusual for someone with hearing loss.  While the Court has recognized that there are other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc., the Board cannot find that such effects are present in this case

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-370 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) (2016) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Residuals of a Head Injury

The Veteran asserts that he suffers from residuals of an in-service head injury.  

Preliminarily, the Board notes that this claim has previously been phrased as an issue of whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for residuals of a head injury.  Upon review, however, the Board finds this has been stated in error.  In that regard, the Board notes that the Veteran's prior claims, while allegedly stemming from the same purported head injury, were specifically for entitlement to service connection for headaches.  Conversely, the current claim was the first claim for entitlement to service connection for other residuals of a head injury; service connection for headaches has been separately granted.  

The Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where there is a current disability.  See 38 U.S.C.A. § 1110.  Upon review, the Board finds that the evidence does not demonstrate that the Veteran has any current disabling residuals, other than headaches, of any in-service head injury.  

In that regard, while the Veteran has alleged that he has residuals of a head injury, primarily memory loss, the Board finds no competent indication of such in the record.  VA treatment records reflect that magnetic resonance imaging (MRI) was conducted in November 2010 when the Veteran complained of poor balance.  The testing was unremarkable for the patient's age with no evidence of midline shift, mass, mass effect, acute intracranial hemorrhage, acute infarct, or skull fractures.  

When the Veteran underwent VA general medical examination in March 2011, in part in connection with this claim, there is no indication that he complained of any residuals other than headaches and memory loss.  Furthermore, the examiner noted no indication of a prominent scar on the head, despite the Veteran's report that he received 47 stitches in service.  The examiner described the normal November 2010 MRI report.  While not recorded specifically in connection with the head injury claim, the examiner also noted no impairment of the Veteran's long- or short-term memory, judgment, or abstract thinking and no abnormalities of conduct or mood disturbance.

An August 2011 letter from a VA nurse practitioner, C.Z., relates the Veteran's complaints of memory loss following a head injury, and further states that memory loss and lack of concentration are further exacerbated by the Veteran's migraines.   

Upon review, the Board finds that the only evidence to suggest the existence of this disability is the contention of the Veteran.  To the extent that the Veteran asserts that he has a current disability, he has not shown competence that he has specialized training sufficient to diagnose or determine the etiology of such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to report symptoms he experiences, the diagnosis of residuals of a head injury is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to whether residuals of a head injury exist is not competent evidence.  As such, there is simply no competent evidence of record that any of the Veteran's purported symptoms are related to any head injury.  MRI testing was objectively normal, and no scars were noted.  

To the extent that the Veteran has alleged that a purported head injury contributed to mental health diagnoses, including PTSD, those contentions will be addressed when the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is adjudicated.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 (2016) requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis, it is unnecessary to address the remaining elements of the claims for service connection.  See Brammer, 3 Vet. App. at 225.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for residuals of a head injury is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Left Knee Disability

The Veteran asserts that he has a current left knee disability as a result of a bullet wound during service.  

With respect to a current disability, the record reflects diagnoses of a small knee scar, knee strain, mild patellofemoral and medial compartment degenerative changes, and large spur at the quadriceps insertion on the patella.  

With respect to an in-service injury, however, the Board cannot find credible the allegations of the Veteran that he was shot in the knee during service.  As such, there remains no in-service injury on which to base a grant of service connection.  

The Veteran contends he was shot in the knee while flying in a helicopter during a tour of duty in the Republic of Vietnam in 1972.  The record does not reflect that the Veteran served a tour in the Republic of Vietnam in 1972; in fact, the record demonstrates that he was stationed at Fort Leonard Wood in Missouri throughout that year until December 1972, at which time he was transferred to South Korea.  When he returned from Korea in 1973, he went absent without leave and did not return until the end of his term of service in 1975.  He was originally discharged under other than honorable conditions, but the discharge was later upgraded to honorable.  The Board finds it notable that, during the various proceedings and correspondence the Veteran undertook to upgrade his discharge, he did not mention being deployed to the Republic of Vietnam during this term of service.  There is no evidence of record to corroborate the Veteran's claim of a tour of duty in the Republic of Vietnam in 1972.  

The Veteran has also asserted that he was awarded a Purple Heart for combat injuries including the gunshot to the knee, as well as a Legion of Merit award.  Upon review, however, the Board notes that the Veteran's VA Form DD-214s do not reflect these awards, and finds the documentation the Veteran submitted in support of this claim is clearly false.  In that regard, VA received an original copy of the Veteran's DA Form 1577 from the Department of the Army reflecting the medals he was awarded.  This form was dated February 2, 1986, and signed by the Assistant Adjutant General, R.P., and reflects that the Veteran was entitled to the following awards: Good Conduct Medal, National Defense Service Medal, Armed Forces Expeditionary Medal, Vietnam Service Medal, Republic of Vietnam Campaign Ribbon with device, Driver and Mechanics Badge with Mechanics Bar, and Expert Badge with Rifle and Auto Rifle Bars.  These awards mirror the awards listed on the Veteran's DD-214s.  The Veteran separately submitted a copy of this form.  The date and signature are identical, as are all aspects of the form with the exception of three additional awards codes.  These codes are notably typed onto the form outside of the designated table for the codes, and purport to reflect that the Veteran was entitled to receive the Legion of Merit, Purple Heart, and Army Commendation medal.  As the official copy of this form received from the service department does not reflect the award of these medals, nor does any other official source, the Board cannot find the claims of the Veteran in this respect credible.

Finally, the Board finds it highly probative that the Veteran's separation examination, dated February 1975, does not containing any notation regarding a gunshot wound to the knee or elsewhere, nor does a Report of Medical History completed by the Veteran on the same day in which he reported other complaints.  It is generally impermissible to rely on an absence of evidence in deciding a claim, however, all of the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").  Here, common sense dictates that an injury as serious as a combat-related gunshot wound would very likely be noted upon separation, if not sooner.  

When viewing all of this evidence together, the Board cannot find credible the reports of the Veteran regarding the alleged in-service gunshot wound.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Here, the Board must find the Veteran's claims to be inconsistent with themselves and with the other evidence of record, in his own self interest, and lacking facial plausibility.  As there is no credible evidence that the Veteran was shot in the knee, and as the Veteran has not contended that any current left knee disability is otherwise related to service, there remains no allegation of an in-service event or injury and the claim must be denied.  








ORDER

The appeal as to the issue of entitlement to an initial disability rating in excess of 50 percent for migraine headaches is dismissed. 

The appeal as to the issue of entitlement to an effective date earlier than November 9, 2010, for the grant of a 20 percent disability rating for bilateral hearing loss is dismissed.

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss prior to February 22, 2017 is denied.  

Entitlement to a disability rating of 40 percent, but no higher, for bilateral hearing loss is granted from February 22, 2017.

Entitlement to service connection for residuals of a head injury is denied.  

Entitlement to service connection for a left knee disability is denied.


REMAND

While further delay is regrettable, the Board finds remand is warranted before a decision may be rendered in the remaining issues on appeal.  
The Veteran underwent VA examination in connection with his claim for entitlement to service connection for an acquired psychiatric disorder in March 2011, July 2013, and March 2017.  The March 2011 and July 2013 VA examiners diagnosed MDD and opined that it was not related to the Veteran's service.  The March 2017 examiner diagnosed PTSD, however, the diagnosis was based on stressors that have either not been confirmed by VA or which the Board does not find to be credible.  Upon review, the Board finds that the opinions of record are insufficient.  The opinions regarding MDD do not provide sufficient rationale for the conclusions reached, and do not properly address the fact that the Veteran reported feeling depression and excessive worry on his separation examination.  Furthermore, the Veteran asserted new stressors during the March 2017 VA examination, including that he witnessed an airport in Thailand blowing up and the bombing of Hanoi.  With respect to the Veteran's third alleged stressor, that he was flying in a helicopter in Vietnam when the pilots were killed and he was sworn in as a warrant officer on-board in order to fly the helicopter, the Board does not find this stressor to be credible.  The Veteran has also provided information regarding additional purported stressors in a December 2016 statement.  Accordingly, the Board finds remand is warranted for development of the newly asserted stressors as well as for an addendum opinion regarding the etiology of the Veteran's MDD and regarding whether he has a diagnosis of PTSD based on a verified or credible stressor.  In obtaining the opinion, the examiner should be specifically notified that the Board does not find the Veteran's claims regarding completing a tour in Vietnam in 1972, being shot during active duty, or being awarded a Purple Heart or Legion of Merit, to be credible.  

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with the remanded claim and therefore it must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc). 
 
Updated relevant treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims remanded herein.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2016)), to include notifying the Veteran and his representative of the unavailability of the records. 

2.  Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors, to include an approximate two-month time frame for each.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incidents, or who can confirm his proximity to them.

3.  Take all appropriate steps to verify the Veteran's newly-claimed stressors noted in the December 2016 statement and during the March 2017 VA examination.  Determine if the stressors either (1) relate to a fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity and have been sufficiently corroborated or verified.  All actions to verify the alleged stressors should be fully documented in the record.

4.  After the above development has been completed to the extent possible, send the claims file to a VA psychiatrist to obtain an addendum opinion with respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

After review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder arose in service or is causally related to service.  The examiner must address all diagnoses of record, including major depressive disorder and PTSD.    

The examiner should note the complaints of depression and excessive worry upon separation from service, and should also be specifically notified that the Board does not find the Veteran's claims regarding completing a tour of duty in the Republic of Vietnam in 1972, being shot during active duty, or being awarded a Purple Heart or Legion of Merit, to be credible.  

A complete medical rationale must be provided for any opinion expressed.  

5.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


